--------------------------------------------------------------------------------


Exhibit 10.1
CHANGE OF CONTROL AGREEMENT




This Change of Control Agreement is made December 2, 2004, between Digital Angel
Company, a Company organized and existing under the laws of Delaware, with its
principal office located at 490 Villuame Avenue, St. Paul, Ramsey County,
Minnesota (the “Company”), and Kevin N. McGrath, the Company’s Chief Executive
Officer and President (“Executive”).


RECITALS


A.     The Agreement is being put into place in consideration for the continued
efforts after the date hereof of Executive and in lieu of executing a long term
written employment agreement.


In consideration of the above and other good and valuable consideration, and of
the mutual benefits and obligations set forth in this agreement, the parties
agree as follows:


SECTION ONE


TERM OF AGREEMENT


This Agreement shall commence on the date hereof and shall continue in effect so
long as Executive remains employed by the Company.


SECTION TWO


CHANGE IN CONTROL PAYMENT


A.  Upon a Change in Control, Executive shall be entitled to receive the Change
in Control Compensation, as hereafter defined.


B.  For all purposes of this Agreement, a Change in Control shall be deemed to
occur if: (i) any person or entity (or persons or entities acting as a group)
other than Applied Digital Solutions, Inc. (“Applied Digital”) acquires stock of
the Company that, together with stock then held by such person, entity or group,
results in such person, entity or group holding more than fifty (50%) percent of
the fair market value or total voting power of the Company; or, (ii) a member of
the Board of Directors of the Company is replaced by a director (or added to the
Company’s Board of Directors) and such director was not nominated and approved
by the Board of Directors; or, (iii) a change of control occurs at Applied
Digital Solutions, Inc. as such term is defined in the employment agreement
between the Company’s current Chairman of the Board, Scott R. Silverman, and
Applied Digital Solutions, Inc.


C.  For all purposes of this Agreement, the Term Change in Control Compensation
shall mean the sum of: (i) any and all earned but unpaid base salary and earned
but unpaid bonus compensation as of the date of the Change in Control; (ii)
three (3) times the base salary; and


        

--------------------------------------------------------------------------------

 


(iii) three (3) times the average bonus paid by the Company to Executive for the
three (3) full calendar years immediately prior to the Change in Control or the
number of calendar years that were completed prior to the Change in Control if
less than three (3) calendar years. The Change in Control Compensation shall be
paid to Executive within ten (10) days of the Change in Control. In addition,
any outstanding stock options held by Executive as of the Change in Control
shall become vested and exercisable as of such date, and shall remain
exercisable as of the life of the option (or, in the case of an acquisition of
all of the common stock of the Company, such options shall vest prior to such
closing so that the shares issuable upon such exercise may be sold in the Change
of Control transaction). Further, the Company shall continue to pay any lease
payments on any vehicle then used by Executive, which vehicle is being leased by
the Company for use by Executive.


The Company shall also pay to you all legal fees and expenses incurred by
Executive in any proceeding to obtain or enforce any right or benefit provided
by this Agreement or in connection with any tax audit or proceeding to the
extent attributable to the application of Section 4999 of the Internal Revenue
Code of 1986, as amended (the “Code”) to any payment or benefit provided under
this Agreement.


D.  If you are a “disqualified individual” within the meaning of Section 280G of
the Code, the parties agree that the payments described in this Section and all
other payments to you under any other agreements or arrangements with any
persons that constitute “parachute payments” within the meaning of Section 28OG
of the Code are collectively subject to an overall maximum limit. The maximum
limit shall be one dollar less than the aggregate amount that would otherwise
cause any such payments to be considered a “parachute payment” within the
meaning of Section 280G of the Code, as determined by the Company. Accordingly,
to the extent that the payments would be considered a “parachute payment” with
respect to you, then the portions of such payments shall be reduced or
eliminated in the following order until the remaining change of control
termination payments with respect to you is within the maximum described in this
paragraph D:



  1.   First, any cash payment to you;

     

  2.  Second, any change of control termination payments not described in this
agreement; and

     

  3.   Third, any forgiveness of indebtedness of yours to the Company.

 
You irrevocably waive any and all rights to receive any change of control
termination payments that exceed the maximum limit described in this paragraph
D.


SECTION THREE


SUCCESSORS; BINDING AGREEMENT


This Agreement shall inure to the benefit of and be enforceable by your personal
or legal representatives, executors, administrators, heirs, distributees, and
legatees. If you should die


        

--------------------------------------------------------------------------------

 


while any amount would still be payable to you if you had continued to live, all
such amounts shall be paid in accordance with the terms of this Agreement to
your legatee or other designee or, if there is no such designee, to your estate.


SECTION FOUR


MISCELLANEOUS


No provision of this Agreement may be modified, waived, or discharged unless the
waiver, modification, or discharge is agreed to in writing and signed by you and
such officer as may be specifically designated by the Board. No waiver by either
party to this Agreement at any time of any breach by the other party of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter of this Agreement have been made by either party that are not
expressly set forth in this Agreement. The validity, interpretation,
construction, and performance of this Agreement shall be governed by the laws of
Minnesota. Any payments provided for shall be paid net of any applicable
withholding or deduction required under federal, state, or local law.


SECTION FIVE


VALIDITY


The invalidity or enforceability of any provision of this Agreement shall not
affect the validity or unenforceability of any other provision of this
Agreement, which shall remain in full force and effect.


SECTION SIX


COUNTERPARTS


This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original but all of which together will constitute one and the
same instrument.


SECTION SEVEN


ARBITRATION


Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration in Minnesota in accordance with the
rules of the American Arbitration Association then in effect. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction.


        

--------------------------------------------------------------------------------

 




SECTION EIGHT


ENTIRE AGREEMENT


This Agreement sets forth the entire understanding of the parties with respect
to its subject matter and supersedes all prior written or oral agreements or
understandings with respect to the subject matter.


The parties have executed this Agreement on the day and year first above
written.




DIGITAL ANGEL CORPORATION




/s/ James P. Santelli
By: James P. Santelli    
Its: Vice President of Finance and Chief Financial Officer








/s/Kevin N. McGrath    
Kevin N. McGrath
(address)             
                       







--------------------------------------------------------------------------------

     